Name: Commission Regulation (EEC) No 1387/90 of 23 May 1990 fixing Community producer prices for carnations and roses for the application of the import arrangements for certain floricultural products originating in Cyprus, Israel, Jordan and Morocco
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 24. 5 . 90 No L 133/37Official Journal of the European Communities COMMISSION REGULATION (EEC) No 1387/90 of 23 May 1990 fixing Community producer prices for carnations and roses for the application of the import arrangements for certain floricultural products originating in Cyprus, Israel , Jordan and Morocco THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 4088/87 of 21 December 1987 fixing conditions for the applica ­ tion of preferential customs duties on imports of certain flowers originating in Cyprus, Israel , Jordan and Morocco ('), as amended by Regulation (EEC) No 3551 /88 (2), and in particular Article 5 (2) (a) thereof, Whereas, pursuant to Article 3 of the abovementioned Regulation (EEC) No 4088/87, Community producer prices applicable for fortnightly periods are fixed twice a year before 15 May and 15 October for uniflorous (bloom) carnations, multiflorous (spray) carnations, large-flowered roses and small-flowered roses ; whereas, pursuant to Article 1 of Commission Regulation (EEC) No 700/88 of 17 March 1988 laying down certain detailed rules for the application of the arrangements for the import into the Commuity of certain flowers originating in Cyprus, Israel and Jordan (3), as amended by Regulation (EEC) No 3556/88 (4), prices for roses are determined on the basis of the average daily prices recorded on the representative producer markets for the pilot varieties of quality grade I in the three preceding years ; whereas for carnations those prices are fixed under the same conditions for the bloom and spray types ; whereas, for the determination of the average, prices which differ by 40 % and more from the average price recorded on the same market during the same period during the three preceding years are excluded ; Whereas the Community producer prices for the fort ­ nightly periods to 4 November 1990 should be deter ­ mined on the basis of data provided by the Member States ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Live Plants, HAS ADOPTED THIS REGULATION : Article 1 The Community producer prices for large-flowered roses, small-flowered roses, uniflorous (bloom) carnations and multiflorous (spray) carnations provided for in Article 3 of Regulation (EEC) No 4088/87 for the fortnightly periods to 4 November 1990 shall be as set out in the Annex hereto. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply from 4 June 1990 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 23 May 1990 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 382, 31 . 12. 1987, p. 22. (2) OJ No L 311 , 17. 11 . 1988, p. 1 . (3)' OJ No L 72, 18 . 3 . 1988, p. 16 . O OJ No L 311 , 17. 11 . 1988 , p. 8 . No L 133/38 Official Journal of the European Communities 24. 5 . 90 ¢ ANNEX Community producer prices (ECU/100 pieces) Weeks Period Uniflorous carnations (bloom) Multiflorous carnations (spray) Large-flowered roses Small-flowered roses 23 and 24 4. 6 to 17. 6. 1990 10,11 11,43 22,88 11,49 25 and 26 18 . 6 to 1 . 7.1990 9,89 11,75 17,82 9,16 27 and 28 2. 7 to 15 . 7.1990 9,13 11,81 18,24 9,50 29 and 30 16. 7 to 29. 7. 1990 10,03 12,48 17,44 9,87 31 and 32 30. 7 to 12. 8.1990 11,36 10,87 17,20 8,73 33 and 34 13 . 8 to 26. 8.1990 9,96 9,20 17,78 9,39 35 and 36 27. 8 to 9 . 9.1990 12,02 9,32 23,03 12,62 37 and 38 10. 9 to 23. 9 . 1990 12,88 10,08 22,43 12,21 39 and 40 24. 9 to 7. 10 . 1990 12,62 1 1 ,23 25,48 12,71 41 and 42 8 . 10 to 21 . 10 . 1990 14,86 12,75 29,55 14,27 43 and 44 22. 10 to 4. 11.1990 18,62 12,64 31,67 15,29